DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/31/2021 has been entered.

Response to Arguments

3.	Applicant’s arguments with respect to claims 1-2, 4-11, and 13-20 have been considered but are moot in view of new grounds of rejection based on new citations from Mashinsky (US 2006/0160543 A1).

the radio access network device (the base14 Docket No. 7744-0201Appln. No. 16/921,280station) includes its identifier in the request received from the terminal device and forwarded to the core network. 

 	Examiner respectfully disagrees with applicant’s argument. 
	Mashinsky states in par. 40, 
 	“The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device) … If the request to switch carriers is device initiated, it may contain a list of network towers 14 (~identifiers of the radio access network devices)”, wherein the network towers 14 are equivalent to BTSs 14 (~base stations) of Fig. 2. 
 	Mashinsky states in par. 38, “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”.


Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-11, and 13-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mashinsky (US 2006/0160543 A1).

Regarding claim 1, Mashinsky teaches a method for updating radio access technology-related characteristic of a radio access network device (updating of SDR (~Software Defined Radio) in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network devices) based on user request comprising desired radio access technology-related characteristics; [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc.”; [0042], “the channel allocation intelligence involves the use of SDR (~Software Defined Radio) in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network devices). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade (~update) to the device's SDR subsystem in order for it to use a particular available channel”), the method comprising: 
 	receiving, by a core network node, a request of a service applying the radio access technology-related characteristic, the request being received from a terminal device through the radio access network device ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic of the requested service), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; Fig. 2)
 	configured to include an identifier of the radio access network device in the request ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; Fig. 2);
 	 in response to a detection, by the core network node, that the radio access network device does not support the requested service, determining a capability to update the radio access network device by applying the identifier of the radio access network device (spectrum management server 23 receives a radio access technology-related characteristic such as a band as well as a list of radio access network devices if the request is device initiated ([0040]) and the spectrum management server 23 needs to detect whether the requested band (~requested service) is supported by the list of radio access network devices (~list of network towers 14 identified by applying their identifiers/identifications) before deploying a new software to the radio access network devices and after determining whether the radio access network is capable of being updated ([0038], [0089], [0043]); [0038], “spectrum management server 23 may facilitate the deployment of new software to SDR capable base stations 14 (~deployment ) and devices 400 to support additional radio protocols required for a new application”, wherein the deployment of new software to SDR capable base stations 14 requires first determining that the base stations 14 are SDR capable base stations (~first determining a capability to update radio access network devices); the base stations 14 are from the base stations list (~list of network towers 14) contained in the request of a service ([0040]); radio access network devices = base stations = network towers); [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; spectrum management layer 22 (~core network node) update or upgrade of SDR (~Software Defined Radio) is performed if information in database 50 indicates not available/support of the requested radio access technology-related characteristics; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update the radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update the radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”); 
in response to a detection, by the core network node, that the radio access network device is updateable, retrieving a data package to update at least the radio access network device (Fig. 8, spectrum management server 23 (~core network node) optimizes SDR (~Software Defined Radio) usage in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device) as well as facilitate downloads of software upgrades, wherein the spectrum management server 23 (~core network node) can detect or know that the wireless devices 400 (~terminal devices) and the base stations 14 (~radio access network devices) are updatable; [0040], “requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”); and 
 	delivering, by the core network node, the data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device ([0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~network nodes update) to SDR sub-systems”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel (~software upgrade as part of SDR update)”; [0040], “Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc. The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”). 

 	 	Regarding claim 2, Mashinsky teaches the method of claim 1, 
		wherein the request is received in a context of an attachment request ([0065], “First the spectrum management server 23 receives a request from the wireless device 400 for updated QoS/Price ratings for specified carriers at step 1102. The number of specified carriers is most likely two, one being the carrier currently in use by the wireless device and the second being the carrier the wireless device would like to switch to”, wherein the request comprises identification of the specified carriers which are attached to the request message; claim 30, “accessing the first and second carrier using identification data attached in the request”).  

Regarding claim 4, Mashinsky teaches the method of claim 1, 
wherein the data package is inquired from data storage by the core network node with the identifier of the radio access network device (list of network towers 14 (~list of radio access network device identifiers) along with radio access technology characteristics are used to inquire the SDR data package for update; [0040], “If the request to switch carriers is device initiated, it may contain a list of network towers 14 (~list of radio access network device identifiers) that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).

Regarding claim 5, Mashinsky teaches the method of claim 1, 
wherein the retrieved data package includes data to update the terminal device ([0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 6, Mashinsky teaches the method of claim 5, 
wherein the data to update the terminal device is included in the data package based on one of the following: an identifier representing the terminal device included in the request received from the terminal device, and the radio access technology-related characteristic applied by the service ([0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”, wherein the particular available channel is the radio access technology-related characteristic applied by the service; [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic of the requested service), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”).
 
Regarding claim 7, Mashinsky teaches the method of claim 1, 
 	wherein at least one predetermined criterion is set for retrieving the data package ([0065], “First the spectrum management server 23 receives a request from the wireless device 400 for updated QoS/Price ratings for specified carriers at step 1102. The number of specified carriers is most likely two, one being the carrier currently in use by the wireless device and the second being the carrier the wireless device would like to switch to”, wherein the request comprises an identification of the specified carrier to switch to which are attached to the request message; claim 30, “accessing the first and second carrier using identification data attached in the request; [0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~at least one predetermined criterion) The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 8, Mashinsky teaches the method of claim 7, 
wherein the at least one predetermined criterion is one of: at least one technical requirement for the data package, and at least one commercial requirement of the data package ([0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~at least one predetermined criterion of at least one technical requirement for the data package) The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 9, Mashinsky teaches the method of claim 1, 
wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic, a frequency band used for the service, and data speed used in the service ([0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~a frequency band used for the service), application type, urgency, customer priority, power requirements, security, etc. The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 10, Mashinsky teaches a network node for updating a radio access technology-related characteristic of a radio access network device (updating of SDR (~Software Defined Radio) in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network devices) based on user request comprising desired radio access technology-related characteristics; [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc.”; [0042], “the channel allocation intelligence involves the use of SDR (~Software Defined Radio) in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network devices). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade (~update) to the device's SDR subsystem in order for it to use a particular available channel”), the network node ([0040], “spectrum management server 23”) comprising: 
([0040], spectrum management server 23 comprises at least one processor); and 
at least one memory including computer program code ([0040], spectrum management server 23 comprises at least one memory); 
the at least one memory and the computer program code configured, with the at least one processor to, cause the network node ([0040], spectrum management server 23 (~network node) comprises at least one memory for storing a computer program code and at least one processor for executing the computer program code) to: 
receive a request of a service applying the radio access technology-related characteristic, the request being received from a terminal device through the radio access network device ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic of the requested service), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; Fig. 2), 
configured to include an identifier of the radio access network device in the request ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; Fig. 2), 
determine, in response to a detection that the radio access network device does not support the requested service, a capability to update the radio access network device by applying the identifier of the radio access network device (spectrum management server 23 receives a radio access technology-related characteristic such as a band as well as a list of radio access network devices if the request is device initiated ([0040]) and the spectrum management server 23 needs to detect whether the requested band (~requested service) is supported by the list of radio access network devices (~list of network towers 14 identified by applying their identifiers/identifications) before deploying a new software to the radio access network devices and after determining whether the radio access network is capable of being updated ([0038], [0089], [0043]); [0038], “spectrum management server 23 may facilitate the deployment of new software to SDR capable base stations 14 (~deployment ) and devices 400 to support additional radio protocols required for a new application”, wherein the deployment of new software to SDR capable base stations 14 requires first determining that the base stations 14 are SDR capable base stations (~first determining a capability to update radio access network devices); the base stations 14 are from the base stations list (~list of network towers 14) contained in the request of a service ([0040]); radio access network devices = base stations = network towers); [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; spectrum management layer 22 (~core network node) update or upgrade of SDR (~Software Defined Radio) is performed if information in database 50 indicates not available/support of the requested radio access technology-related characteristics; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update the radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update the radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”), 
retrieve, in response to a detection that the radio access network device is updateable, a data package to update at least the radio access network device (Fig. 8, spectrum management server 23 (~core network node) optimizes SDR (~Software Defined Radio) usage in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device) as well as facilitate downloads of software upgrades, wherein the spectrum management server 23 (~core network node) can detect or know that the wireless devices 400 (~terminal devices) and the base stations 14 (~radio access network devices) are updatable; [0040], “requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”), and 
deliver the data package to the radio access network device to update the radio access network device to support the requested radio access technology-related characteristic requested by the terminal device ([0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~network nodes update) to SDR sub-systems”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel (~software upgrade as part of SDR update)”; [0040], “Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc. The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”).
  
Regarding claim 11, Mashinsky teaches the network node of claim 10, 
wherein the network node is configured to receive the request in a context of an attachment request ([0065], “First the spectrum management server 23 (~network node) receives a request from the wireless device 400 for updated QoS/Price ratings for specified carriers at step 1102. The number of specified carriers is most likely two, one being the carrier currently in use by the wireless device and the second being the carrier the wireless device would like to switch to”, wherein the request comprises identification of the specified carriers which are attached to the request message; claim 30, “accessing the first and second carrier using identification data attached in the request”).  

Regarding claim 13, Mashinsky teaches the network node of claim 10, 
wherein the network node is configured to inquire the data package from data storage with the identifier of the radio access network device (list of network towers 14 (~list of radio access network device identifiers) along with radio access technology characteristics are used to inquire the SDR data package for update; [0040], “If the request to switch carriers is device initiated, it may contain a list of network towers 14 (~list of radio access network device identifiers) that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 14, Mashinsky teaches the network node of claim 10, 
wherein the retrieved data package includes data to update the terminal device ([0042], “the channel allocation intelligence involves the use of SDR (~Software Defined Radio) in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade (~update) to the device's (~terminal device) SDR subsystem in order for it to use a particular available channel”). 
 
Regarding claim 15, Mashinsky teaches the network node ([0040], “The spectrum management layer 22 (~network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc.”) of claim 14, 
wherein the network node is configured to receive the data to update the terminal device ([0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”), 
the data to update the terminal device being included in the data package based on one of the following: an identifier representing the terminal device included in the request received from the terminal device, and the radio access technology-related characteristic applied by the service ([0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”, wherein the particular available channel is the radio access technology-related characteristic applied by the service; [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic of the requested service), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”).  

Regarding claim 16, Mashinsky teaches the network node of claim 10, 
wherein the network node comprises at least one predetermined criterion set for retrieving the data package ([0065], “First the spectrum management server 23 receives a request from the wireless device 400 for updated QoS/Price ratings for specified carriers at step 1102. The number of specified carriers is most likely two, one being the carrier currently in use by the wireless device and the second being the carrier the wireless device would like to switch to”, wherein the request comprises an identification of the specified carrier to switch to which are attached to the request message; claim 30, “accessing the first and second carrier using identification data attached in the request; [0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~at least one predetermined criterion) The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”).  

Regarding claim 17, Mashinsky teaches the network node ([0040], “The spectrum management layer 22 (~network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc.”) of claim 16, 
([0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~at least one predetermined criterion of at least one technical requirement for the data package) The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

Regarding claim 18, Mashinsky teaches the network node of claim 10, 
wherein the radio access technology-related characteristic is one of: a narrow-band IoT characteristic, a frequency band used for the service, and data speed used in the service ([0040], “spectrum management layer 22 is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device, a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~a frequency band used for the service), application type, urgency, customer priority, power requirements, security, etc. The requests are examined by the spectrum management server 23 (~network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”).  

	Regarding claim 19, Mashinsky teaches a communication system ([0047], “role of the spectrum management server 23 is to provide Ipv6 tunneling and direct communication to Proxy Server 24. The Proxy Server 24 provides the complimentary tunneling service to provide end to end communication”), comprising: 
at least one terminal device ([0040], “a wireless device”); 
a radio access network device ([0040], “network towers 14”); and 
a network node ([0040], “spectrum management server 23”) comprising: 
at least one processor ([0040], spectrum management server 23 comprises at least one processor), and 
at least one memory including computer program code ([0040], spectrum management server 23 comprises at least one memory), 
the at least one memory and the computer program code configured, with the at least one processor, to cause the network node ([0040], spectrum management server 23 (~network node) comprises at least one memory for storing a computer program code and at least one processor for executing the computer program code) to: 
receive a request of a service applying the radio access technology-related characteristic, the request being received from a terminal device through the radio access network device ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic of the requested service), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; Fig. 2) 
configured to include an identifier of the radio access network device in the request ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”; Fig. 2),
determine, in response to a detection that the radio access network device does not support the requested service, a capability to update the radio access network device by applying the identifier of the radio access network device (spectrum management server 23 receives a radio access technology-related characteristic such as a band as well as a list of radio access network devices if the request is device initiated ([0040]) and the spectrum management server 23 needs to detect whether the requested band (~requested service) is supported by the list of radio access network devices (~list of network towers 14 identified by applying their identifiers/identifications) before deploying a new software to the radio access network devices and after determining whether the radio access network is capable of being updated ([0038], [0089], [0043]); [0038], “spectrum management server 23 may facilitate the deployment of new software to SDR capable base stations 14 (~deployment ) and devices 400 to support additional radio protocols required for a new application”, wherein the deployment of new software to SDR capable base stations 14 requires first determining that the base stations 14 are SDR capable base stations (~first determining a capability to update radio access network devices); the base stations 14 are from the base stations list (~list of network towers 14) contained in the request of a service ([0040]); radio access network devices = base stations = network towers); [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; spectrum management layer 22 (~core network node) update or upgrade of SDR (~Software Defined Radio) is performed if information in database 50 indicates not available/support of the requested radio access technology-related characteristics; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update the radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update the radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”), 
retrieve, in response to a detection that the radio access network device is updateable, a data package to update at least the radio access network device (Fig. 8, spectrum management server 23 (~core network node) optimizes SDR (~Software Defined Radio) usage in wireless devices 400 (~terminal devices) and base stations 14 (~radio access network device) as well as facilitate downloads of software upgrades, wherein the spectrum management server 23 (~core network node) can detect or know that the wireless devices 400 (~terminal devices) and the base stations 14 (~radio access network devices) are updatable; [0040], “requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 (~terminal devices) and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”), and 
([0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~network nodes update) to SDR sub-systems”; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~radio access network device). Specifically, the spectrum management server 23 (~core network node) has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel (~software upgrade as part of SDR update)”; [0040], “Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band, application type, urgency, customer priority, power requirements, security, etc. (~radio access technology-related characteristics) If the request to switch carriers is device initiated, it may contain a list of network towers 14 that have been detected by the device, along with an array of information concerning each tower, such as the signal power, channel frequency, etc. The requests are examined by the spectrum management server 23 (~core network node) against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”). 
  
 	Regarding claim 20, Mashinsky teaches a non-transitory computer-readable medium on which is stored a computer program comprising computer executable program code ([0040], spectrum management server 23 (~network node) comprises a non-transitory computer-readable medium storing a computer program code comprising computer executable program code), 
that, when executed by at least one processor of a network node, causes the network node to perform the method according to claim 1 ([0040], spectrum management server 23 (~network node) comprises at least one memory for storing a computer program code and at least one processor for executing the computer program code).   

 	Regarding claim 21, Mashinsky teaches the method of claim 1, 
wherein the identifier is included in the request by the radio access network device before being received by the core network node ([0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc.”, wherein the request including the identifier is transmitted from the wireless device (~terminal device) to the spectrum management layer (~core network node) via a network tower (~radio access network device = base station), having the transmitted request still including the identifier on a route from the network tower (~radio access network device = base station) to the spectrum management layer (~core network); [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”).  

 	Regarding claim 22, Mashinsky teaches the method of claim 1, 
further comprising, in response to receipt of the request at the core network node, detecting, based on the identifier, whether or not the radio access network device supports the requested service (spectrum management server 23 receives a radio access technology-related characteristic such as a band as well as a list of radio access network devices if the request is device initiated ([0040]) and the spectrum management server 23 needs to detect whether the requested band (~requested service) is supported by the list of radio access network devices (~list of network towers 14 identified by applying their identifiers/identifications) before deploying a new software to the radio access network devices and after determining whether the radio access network is capable of being updated ([0038], [0089], [0043]); [0038], “spectrum management server 23 may facilitate the deployment of new software to SDR capable base stations 14 (~deployment ) and devices 400 to support additional radio protocols required for a new application”, wherein the deployment of new software to SDR capable base stations 14 requires first determining that the base stations 14 are SDR capable base stations (~first determining a capability to update radio access network devices); the base stations 14 are from the base stations list (~list of network towers 14) contained in the request of a service ([0040]); radio access network devices = base stations = network towers); [0040], “The spectrum management layer 22 (~core network node) is a highly intelligent, flexible and dynamic component within the system. It handles the use of spectrum through intelligent allocation using requests from any one of a wireless device (~terminal device), a proxy device or the network itself carried over either in band and/or out of band control channels. Each request may have different characteristics associated with it, such as Quality of Service, price, location, mode, band (~radio access technology-related characteristic), application type, urgency, customer priority, power requirements, security, etc. If the request to switch carriers is device initiated, it may contain a list of network towers (~identifiers of the radio access network devices) 14 that have been detected by the device, along with an array of information concerning each tower (~radio access network device), such as the signal power, channel frequency (~radio access technology-related characteristic), etc. The requests are examined by the spectrum management server 23 against a database 50 containing among other items, network channel capacity data. This database 50 may also include information such as availability, QOS, mode, band, price, etc. Additionally, the spectrum management servers 23 can derive information about the request. For example, if the request came from wireless device 400, and the device did not forward its own location information (via GPS), the spectrum management servers 23 could use triangulation to get an estimate for this value. In addition to the request data and network availability data, the spectrum management server 23 factors in its own goals (specified by the spectrum management server administrators) in order to arrive at an allocation”; spectrum management layer 22 (~core network node) update or upgrade of SDR (~Software Defined Radio) is performed if information in database 50 indicates not available/support of the requested radio access technology-related characteristics; [0042], “the channel allocation intelligence involves the use of SDR in wireless devices 400 and base stations 14 (~update the radio access network device). Specifically, the spectrum management server 23 has knowledge of the device and network capabilities in this regard, and is programmed to optimize device/base station (~update the radio access network device) parings so as to maximally exploit the air interface capabilities of both. The spectrum management layer 22 may also advise a device to use a specific mode and band from the available channels so as to accommodate other less capable devices which could not make use of such channels. The spectrum management layer 22 may even facilitate the download of a software upgrade to the device's SDR subsystem in order for it to use a particular available channel”; [0089], “ASP’s need to let spectrum management servers know what services they are providing, update info on availability and pricing, etc. They also need the services of the spectrum management servers to target devices and other network nodes for software updates (~update radio network devices) to SDR sub-systems”; [0043], “Additionally, by using SDR technologies in conjunction with the spectrum management layer 22, application servers 10, 10a could easily deploy new applications on the existing networks (~update the radio access network devices) and the spectrum could be managed to work efficiently for the new applications. This invention allows for the rapid creation of applications and services and the rapid deployment of them over a multitude of networks (~update the radio access network devices) since the control of the feature set and the functionality and compatibility of hand held devices is transferred from the network operators to the application developers”; [0038], “In the case where the control channel is in-band, base station 14 and control base station 15 would be one in the same”).   

Conclusion


 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643